 



Exhibit 10.2
SERVICES AGREEMENT
     This SERVICES AGREEMENT (the “Agreement”) is entered into this 1st day of
February, 2008 (the “Effective Date”), by and between FRED BARKER dba BARKER
ENGINEERING (“Barker Engineering”), and POWERVERDE, INC., a Delaware corporation
(“PowerVerde”).
Recitals

A.   PowerVerde has applied for certain patents and holds other intellectual
property (individually and collectively the “Intellectual Property”) created in
connection with the development of an engine which will be driven by excess heat
derived from other sources (the “Engine”). The Engine and the Intellectual
Property are hereinafter called the “Technology.”

B.   Barker Engineering possesses certain technological and engineering skills
that are critical to PowerVerde in the development of the Technology.

C.   Fred Barker, a principal and shareholder of PowerVerde, is also the owner
of Barker Engineering.

D.   The purpose of this Agreement is to formally memorialize the terms and
conditions under which Barker Engineering will make its services available to
PowerVerde.

Agreement
     1. Services. Barker Engineering will perform engineering and other
development services in connection with the development of the Technology as
PowerVerde may require. PowerVerde will use its best commercially reasonable
efforts to notify Barker Engineering in advance of its service requirements and
the time for effecting delivery of all services. Services will be performed by
Barker Engineering in accordance with the specifications furnished by
PowerVerde, unless Barker Engineering is retained by PowerVerde to provide
specifications for any aspect of the Technology.
     2. Ownership of Inventions. Any inventions or innovations made or created
by Barker Engineering, or any of its employees or agents while performing
services for PowerVerde, shall be the exclusive property of PowerVerde and
Barker Engineering hereby assigns to PowerVerde any such inventions.
     3. Rate. Barker Engineering will charge PowerVerde for the services
performed by Fred Barker on behalf of Barker Engineering in connection with
engineering required for the Technology at the rate of $60.00 per hour. Barker
Engineering shall record all time for services rendered in an accurate manner in
increments no greater than one-quarter of an hour.
     4. Expenses. PowerVerde agrees to reimburse Barker Engineering for all
reasonable expenses incurred by Barker Engineering on behalf of PowerVerde that
are not reimbursed under another provision of this Agreement. Barker Engineering
shall present PowerVerde with an

 



--------------------------------------------------------------------------------



 



itemized listing of expenses (with back-up information, if requested) in order
to obtain reimbursement for such expenses.
     5. Term. This Agreement shall remain in effect until terminated by either
party.
     6. Termination. This Agreement may be terminated by a either party by
delivering written notice of termination to the other party; provided that
termination shall not be effective until the 61st day after written notice of
termination has been delivered to the other party.
     7. PowerVerde Board Approval. Notwithstanding Section 6 above, this
Agreement shall automatically terminate 120 days after the Effective Date unless
this Agreement is approved by an independent majority of the Board of Directors
of PowerVerde, exclusive of Mr. Fred Barker.
     8. Insurance. Barker Engineering shall maintain such insurance coverage on
PowerVerde and Barker Engineering may agree from time to time.
     9. Amendments. This Agreement may be amended only by a writing executed by
both parties hereto.
     10. Settlement of Disputes. Should any disputes arise between the parties
in connection with this Agreement, the parties shall use their best efforts to
resolve the dispute through the negotiation between the parties. Any such
dispute not satisfactorily settled by negotiation, after 30 days, may be brought
as a claim(s) by either party in a court of law having jurisdiction over the
subject matter hereof. The prevailing party in any such dispute shall be
entitled to recover its reasonable attorneys’ fees and costs incurred in
connection with such dispute.
     11. Entire Agreement. This Agreement shall constitute the entire and only
agreement between the parties with respect to the subject matter hereof and
supersedes all negotiations or communications between the parties prior to the
execution of this Agreement concerning the subject matter hereof
     12. Governing Law. This Agreement is entered into and shall be governed by
the substantive laws of the State of Arizona, without regard to conflict of law
principles.
     13. Jurisdiction. In the event of any dispute between the parties,
jurisdiction and venue shall lie solely in the state or federal courts located
in Maricopa County, Arizona, and by executing this Agreement, each party
consents to the jurisdiction and venue of such courts and hereby waives any
objection or defense such party may have thereto.
     14. Attorneys’ Fees. In the event of any dispute between the parties, the
prevailing party shall be entitled to recover its attorneys’ fees and costs of
court, including any expert witness fees.
     15. Successors and Assigns. This Agreement shall be binding on each of the
party’s and the successors and assigns of any such party.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be as
of the day and year first above written.

                  “Barker Engineering”    
 
           
 
  By:   /s/ Fred Barker    
 
           
 
      Fred Barker    
 
                “PowerVerde”    
 
                PowerVerde, Inc., a Delaware corporation    
 
           
 
  By:   /s/ George Konrad    
 
           
 
  Its:   President    
 
           

3